



 
 
Exhibit 10-4
KORA KEENAN KELSO CLAIMS
LEGEND PROPERTY # 3
 
 
 
 
QUITCLAIM DEED
FOR MINING CLAIMS/SITES IN ARIZONA


Rodney B. Beyer representing Mining & Technology LLC, with a business address at
11303 E Prince Road, Tuscon, Arizona, 85749, acting as Attorney-In-Fact on
behalf of Jean Beyer


for consideration paid, assigns, conveys, and quitclaims to:


Q Lotus Inc., a Nevada Corporation, with a business address at 500 N Dearborn,
Unit 605, Chicago, IL, 60654


The following mining claims/sites in Pinal County, Arizona:


Claim/Site Name
BLM Serial Number
CORA 1
AMC 373 899
KEENAN 3
AMC 386 008
KELSO 1
AMC 385 879
KELSO 3
AMC 373 902





WITNESS this   23rd  day of   April   , 2010.




  /S/     Rodney Beyer                                                
Rodney Beyer, Managing Partner


------------------------------------------------------------------------------------------------------------
Acknowledgement for Persons
State of Utah                                )
Pinal County                                )
  The foregoing instrument was acknowledged before me this   23rd  day of
  April , 2010.


By                                                                  Kathleen
Christensen    (Name(s) of Person(s) Acknowledging)


My commission expires:  5-7-2010
  /S/   Kathleen Christensen                                         
(seal)                                                                                 Notary
Public


---------------------------------------------------------------------------------------------------------------------------------
Acknowledgement for Corporation
State of Utah                                )
Pinal County                                )
  The foregoing instrument was acknowledged before me this   23rd  day of
_April   , 2010.


By                                                        R B Beyer (Name of
Officer) ,   partner (Title) of   M & T  LLC   (Name of corporation) , an
   Arizona   (State of Incorporation) corporation, on behalf of said
corporation.


My commission expires:
  /S/      RB Beyer                                               
(seal)                                                                                 Notary
Public




 
 
1

--------------------------------------------------------------------------------


 
 


Ron Parker
Consulting Geologist
14700 N. Shotgun Pl.
Oro Valley, Arizona 85755
520-825-5359
 
rocktosser@comcast.net
 
Recertification
 


February 24, 2010


To Whom It May Concern


I issued a report entitled "Cora 1 & 2, Kelso 1, 2, 3, &4, Keenan 1, 2, 3, & 4
Claim evaluations", which provided an evaluation of value for each of the listed
claims located in the alluvial black sands deposit in Pinal County, Arizona. The
report was first issued in 2001 and last updated in August 31, 2009 to
incorporate current market prices of the various listed precious metals.
 
Mr. Reno Fiedler of Mining & Technology LLC approached me requesting a
recertification of the report.
 
I hereby certify that the amounts of in-situ resources in the form of precious
metals and saleable commodities in the claims are unchanged, thus the applied
valuation remains intact as stated.




Sincerely,


  /S/ Ron Parker


Ron Parker
 
Consulting Geologist


Introduction
 
The Cora, Kelso & Keenan Claims are within the area of the original report dated
August 13, 2002. The original report was intended to give an over view of the
Magnetite Placer deposits in the Florence Alluvial Basin. The Alluvial Basin
encompasses and area of approximately eight hundred square miles. The average
magnetite content in the area of drilling carried out by Sovereign Industries
and evaluated by several consulting companies including the Colorado School of
Mines was five per cent. This percentage is agreed up on by the operating mine
owner near the claims. This work was done in the 1960's. During the early 1990's
numerous individuals surface sampled this area. They had these samples assayed
for gold, silver and the platinum group minerals. These samples were
concentrated down to a magnetite sample then sent to the assay labs for
analysis. The primary area of drill was for magnetite and the later sampling was
carried out in Townships 7 South, Range 11 East, Townships 7 South, Range 12
East, Townships 8 South, Range 11 East, Townships 8 South, Range 12 East,
Townships 9 South, Range 11 East, 10 South, Range 11 East.
 
The magnetite is the proven ore type as defined in the drilling of the alluvial
fan. The percentage grade will vary because this is the character of Placer
Deposits. The magnetite will vary from 1% to as much as 15%. The precious metals
are reported in ounces per ton of magnetite. The amount of precious metals will
also vary in the Placer Deposit and possibly in the occurrence with the
magnetite. The estimated values placed on the commodities are the averaged
percent and averaged ounces per ton of magnetite.
 
Conclusion
 



 
100 Foot Depth
500 Foot Depth
     
The total estimated in ground value for Cora 1 is
$3,007,134,123
$15,035,670,613
The total estimated in ground value for Cora 2 is
$3,007,134,123
$15,035,670,613
The total estimated in ground value for Kelso 1 is
$3,007,134,123
$15,035,670,613
The total estimated in ground value for Kelso 2 is
$3,007,134,123
$15,035,670,613
The total estimated in ground value for Kelso 3 is
$3,007,134,123
$15,035,670,613
The total estimated in ground value for Kelso 4 is
$3,007,134,123
$15,035,670,613
The total estimated in ground value for Keenan 1 is
$3,007,134,123
$15,035,670,613
The total estimated in ground value for Keenan 2 is
$3,007,134,123
$15,035,670,613
The total estimated in ground value for Keenan 3 is
$3,007,134,123
$15,035,670,613
The total estimated in ground value for Keenan 4 is
$3,007,134,123
$15,035,670,613
     
The total estimated in ground value of all the claims is
$30,071,341,230
$150,356,706,150
 
 

 
The fore mentioned claims are within the area explored by Sovereign Industries
and in the area of the precious metal samples were taken. To determine the more
actual value an exploration program would have to carry out on the specific
claims to determine a better estimation of value. Based on the previous data and
assays provided I estimated the following values to a 100 foot and 500 foot
depth for each of the claims:
 
 
/S/ Ron Parker


Ron Parker
Professional Consulting Geologist.
2
                                                               
 
 

--------------------------------------------------------------------------------

 

Estimated Value Per Claim
       
Prices as of August 27, 2009
                         
Cora 1
                   
Proven ore value
100 ft
500 ft
 
Value/Ton
Tons
Value / Claim
Value / Claim
Magnetite
$100
2,378,376
$237,837,600
$1,189,188,000
Ilminite
$100
60,984
$6,098,400
$30,492,000
Sand & Gravel
$6.50
46,366,320
$301,381,080
$1,506,905,400
Total Proven Ore Value
   
$545,317,080
$2,726,585,400
           
Proven ore value
100 ft
500 ft
 
Value/Ton
Tons
Value / Claim
Value / Claim
Gold
$945,00
1,151,378
$1,088,052,210
$5,440,261,050
Silver
$14.15
2,375,937
$33,619,509
$168,097,543
Platinum
$1,234.00
709,854
$875,959,836
$4,379,799,180
Palladium
$234.00
451,282
$105,599,988
$527,999,940
Rhodium
$1,500.00
239,057
$358,585,500
$1,792,927,500
Total Possible Ore Value:
   
$2,461,817,043
$12,309,085,213
         
Total Proven Value for the Cora 1 Claim:
 
$545,317,080
$2,726,585,400
Total Possible Value for the Cra 1 Claim:
 
$2,461,817,043
$12,309,085,213
Total Proven & Possible Ore Value for the Cora 1 Claim:
$3,007,134,123
$15,035,670,613
                       
Kelso 1
               
Proven ore value
100 ft
500 ft
 
Value/Ton
Tons
Value / Claim
Value / Claim
Magnetite
$100
2,378,376
$237,837,600
$1,189,188,000
Ilminite
$100
60,984
$6,098,400
$30,492,000
Sand & Gravel
$6.50
46,366,320
$301,381,080
$1,506,905,400
Total Proven Ore Value
   
$545,317,080
$2,726,585,400
           
Proven ore value
100 ft
500 ft
 
Value/Ton
Tons
Value / Claim
Value / Claim
Gold
$945,00
1,151,378
$1,088,052,210
$5,440,261,050
Silver
$14.15
2,375,937
$33,619,509
$168,097,543
Platinum
$1,234.00
709,854
$875,959,836
$4,379,799,180
Palladium
$234.00
451,282
$105,599,988
$527,999,940
Rhodium
$1,500.00
239,057
$358,585,500
$1,792,927,500
Total Possible Ore Value:
   
$2,461,817,043
$12,309,085,213
         
Total Proven Value for the Kelso 1 Claim:
 
$545,317,080
$2,726,585,400
Total Possible Value for the Kelso 1 Claim:
 
$2,461,817,043
$12,309,085,213
Total Proven & Possible Ore Value for the Kelso 1 Claim:
$3,007,134,123
$15,035,670,613
                       
Kelso 3
               
Proven ore value
100 ft
500 ft
 
Value/Ton
Tons
Value / Claim
Value / Claim
Magnetite
$100
2,378,376
$237,837,600
$1,189,188,000
Ilminite
$100
60,984
$6,098,400
$30,492,000
Sand & Gravel
$6.50
46,366,320
$301,381,080
$1,506,905,400
Total Proven Ore Value
   
$545,317,080
$2,726,585,400
           
Proven ore value
100 ft
500 ft
 
Value/Ton
Tons
Value / Claim
Value / Claim
Gold
$945,00
1,151,378
$1,088,052,210
$5,440,261,050
Silver
$14.15
2,375,937
$33,619,509
$168,097,543
Platinum
$1,234.00
709,854
$875,959,836
$4,379,799,180
Palladium
$234.00
451,282
$105,599,988
$527,999,940
Rhodium
$1,500.00
239,057
$358,585,500
$1,792,927,500
Total Possible Ore Value:
   
$2,461,817,043
$12,309,085,213
         
Total Proven Value for the Kelso 3 Claim:
 
$545,317,080
$2,726,585,400
Total Possible Value for the Kelso 3 Claim:
 
$2,461,817,043
$12,309,085,213
Total Proven & Possible Ore Value for the Kelso 3 Claim:
$3,007,134,123
$15,035,670,613
                       
Keenan 3
               
Proven ore value
100 ft
500 ft
 
Value/Ton
Tons
Value / Claim
Value / Claim
Magnetite
$100
2,378,376
$237,837,600
$1,189,188,000
Ilminite
$100
60,984
$6,098,400
$30,492,000
Sand & Gravel
$6.50
46,366,320
$301,381,080
$1,506,905,400
Total Proven Ore Value
   
$545,317,080
$2,726,585,400
           
Proven ore value
100 ft
500 ft
 
Value/Ton
Tons
Value / Claim
Value / Claim
Gold
$945,00
1,151,378
$1,088,052,210
$5,440,261,050
Silver
$14.15
2,375,937
$33,619,509
$168,097,543
Platinum
$1,234.00
709,854
$875,959,836
$4,379,799,180
Palladium
$234.00
451,282
$105,599,988
$527,999,940
Rhodium
$1,500.00
239,057
$358,585,500
$1,792,927,500
Total Possible Ore Value:
   
$2,461,817,043
$12,309,085,213
         
Total Proven Value for the Keenan 3 Claim:
 
$545,317,080
$2,726,585,400
Total Possible Value for the Keenan 3 Claim:
$2,461,817,043
$12,309,085,213
Total Proven & Possible Ore Value for the Keenan 3:
$3,007,134,123
$15,035,670,613
         


 
 
 
 
 
 
3

--------------------------------------------------------------------------------



 
 
 
 
RON PARKER
14700 Shotgun Pl.
Oro Valley, AZ. 85755
(520) 825-5359
rocktosser@comcast.net
CPG # 06163
CAREER ACCOMPLISHMENTS:
 
·  
40 years of experience in the mining industry: 10 years in underground mine
production and geology, 15 years in exploration for precious and base metals,
and 15 years in the development and mining of open pit deposits.

 
·  
Supervised the San Manuel underground sulfide mine survey department and served
as underground Mine Geologist at BHP Copper, San Manuel. Proficient in MineSight
Software.

 
·  
Developed a 3-D model of BHP Copper’s San Manuel-Kalamazoo ore bodies.

 
·  
Discovered additional gold reserves for Atlas Gold Mining Inc, Eureka, Nevada,
by using ore control and geology.

 
·  
Discovered 100,000-ounce gold deposit in Nevada, and 15 million pounds of
uranium in New Mexico and Wyoming.

 
·  
As mine foreman, supervised 4 shift foremen and 130 mining personnel in the
Grants, New Mexico uranium belt.

 
EDUCATION:
 
· Kansas State University, B.S. Geology
 
· Meds training, 1990
 
· MineSight training, 1998
 
· MineSight Survey training, 1998
 
· Mintec Seminars (1996-2001)
 
·  
Mintec classes (2001) Pit Optimization, Advanced Pit Design, Long & Short Term
Scheduling, and MineSight 2 Only, introduction to Geologic Applications,
Advanced Geologic Modeling, & AutoCAD 3-D Modeling

 
· MSHA Instructor PROFESSIONAL EXPERIENCE:
 
Consultant, Tucson, AZ 1999 - Present Clients: Asarco at Silverbell Mine, Call &
Nicholas Inc., Bob Hinds, Storm Gill, Durham Hills Minerals, Metallic Ventures
(U.S.), Inc., Phelps Dodge Sierrita (3 years)
 
Survey Supervisor / Mine Geologist, BHP Copper, San Manuel, AZ January 1996 -
July 1999 As supervisor of the underground survey team, tracked all survey
projects for underground development. Kept records and apprised management about
conducted surveys. As mine geologist, mapped geologic levels on an ongoing basis
and apprised management of rock conditions, rock types, and structures expected
in the development areas of the mine. Transferred mapped information to AutoCad
and MineSight software, which shows three-dimensional relationships between all
mine levels, as well as drifts and raises. Kept accurate records of the reserve
model in the block areas to be mined. Kept superintendents informed of geologic
conditions that could become safety hazards. Assimilated and developed present
and past data to construct model for the combined Kalamazoo and San Manuel ore
bodies prior to start of mining. This information was used as a base for
additional drilling and the planned expansion of the San Manuel open pit.
 
Consulting Geologist, Reno, NV November 1992 - January 1996
Siskon Mining Co. Evaluated mineral properties in the states of Chihuahua and
Sonora, Mexico. Western States Mining Co. Performed extensive geologic mapping
of the Northumberland Mine area. Santa Fe Pacific Gold Corporation: Provided
core logging, interpretation, and evaluation of the Trenton Canyon deposit and
the Twin Creeks Mine's sulfide extensions.
 
Chief Mine Geologist, Atlas Gold Mining, Inc., Eureka, NV June 1989 - November
1992  Developed the geologic and minable resources for four separate satellite
gold deposits of the Gold Bar Mine. Supervised mine exploration drilling, pit
drilling, daily mine planning, ore control, and geology for all the operating
open pits. Developed computer models in the Mintec and Micromodel software
programs. Supervised and provided technical support to ore control, as well as
technical support to the production department. Reconciled the Gold Bar Mine and
Gold Bar resource areas.
 
Senior Minerals Geologist, Marston & Marston Consulting, St. Louis, MO May 1988
- May 1989 Performed all geologic tasks related to mine engineering, planning,
and development of exploration projects for clients. Advised mining engineers
about the geological input for computerized geologic models (created by CPS/GDS
software). Supervised the preliminary study and development of an extensive
exploration program for an open-pit Lignite deposit in Thailand.
 
Senior Exploration & Development Geologist, Hycroft Resource & Development,
Inc., Reno, NV April 1986 - May 1988
 
Performed all phases of exploration and development drilling. Supervised
personnel in the exploration and development of the Crofoot/Lewis open-pit
disseminated gold mines. Supervised three similar projects in Idaho and the
Carlin Trend of eastern Nevada.
 
Consulting Geologist, Denver, CO January 1983 - April 1986
Provided consulting for several companies and individuals. Implemented
exploration programs in the disseminated precious metal environment of northern
Nevada. Evaluated multi-mineral properties. Employed and supervised a field
geologist, and drilling and equipment contractors for clients.
 
Senior Exploration Geologist, Keradamex, Inc., Albuquerque, NM January 1980 -
January 1983 Performed multi-mineral property evaluations throughout the western
United States. Reorganized the company's Nevada operations and conducted land
status research. Negotiated numerous lease contracts. Supervised field
geologists and contractors.
 
Senior Geologist, Nuclear Assurance Corp., Grand Junction, CO January 1979 -
January 1980 Evaluated and explored uranium properties throughout the Western
United States for the Arizona Public Service contract. Submitted proposed
programs and final results to the Arizona Public Service Board. Discovered and
developed a 2-million pound uranium open pit.
 
Senior Geologist, Keradamex, Inc., Albuquerque, NM June 1973 - January 1979
Evaluated precious and base metal, rare earth and uranium properties throughout
the Western United States. Planned and carried out exploration on all acquired
mineral properties. Researched land status and negotiated lease contracts for
the company. Supervised all contract vendors, such as drillers, geotechnical
surveyors, and geologists. Discovered a total of 13 million pounds of Uranium.
 
Mine Geologist/Mine Foreman, United Nuclear-Homestake Partners, Kerr-McGee
Corp., Grants, NM August 1967- June 1973
Planned and supervised the underground mining of uranium in the Grants mineral
belt of New Mexico. Supervised up to 130 mining personnel.
 
ORGANIZATIONS:
 
American Institute of Professional Geologist, Certified Professional Geologist
(#06163) American Institute of Mining Engineers (AIME), past secretary/treasurer
Arizona Geological Society
 


 
REFERENCES:
Dave Armstrong, Associate Professor, MS, MBA MontanaTech U of M 406-496-4867
darmstrong@mtech.edu
Steve Rivera, Consulting, Tucson, AZ (520) 297-1696



 
 
4
 

 


 
 
 

--------------------------------------------------------------------------------

 
Mineral Rights Agreement
 
This agreement is by and between
 
Mining and Technology LLC
 
Financial Geographics International Inc
 
Nurturing Life LLC
 
Jean Beyer
 
Rodney Beyer
 
Shannon Sanford
 
Allan Sanford
 
hereinafter referred to as "transferor" and Q Lotus, Inc. hereinafter referred
to as "transferee."  Transferor agrees to transfer all "rights, title and
interest" in the attached exhibit describing the asset(s) to transferee for real
and valuable consideration.  Transferor represents he/she is the rightful holder
of the assets to be transferred and further that said asset(s) are free of any
liens, encumbrances or debts.  Transferor further represents to transferee the
assets are not the subject of any lawsuits currently filed or anticipated to be
filed in the future.
 
In exchange for the unencumbered transfer of all rights, title and interest in
the described asset(s), transferee has agreed to a revenue sharing agreement
with transferor to be derived from the use of the asset(s).  Said usage will
include but not be limited to mining and extraction of minerals from subject
properties and sale of said minerals.  Additionally, mineral extractions might
be utilized as collateral for loans or might back securities offerings or be
hypothecated in a variety of ways.
 
Transferor agrees to share with transferee, (in accordance with revenue sharing
agreement), whatever monetary value received by transferor in conjunction with
the asset(s) herein described after deduction of all expenses.  Transferor
agrees to protect the value of the asset(s) being transferred and to utilize
said asset(s) in a responsible manner to achieve maximum value to be shared by
transferor and transferee.
 
Transferor and transferee agree to continue to work in cooperation with each
other now and in the future to maximize asset value for their mutual benefit.
 


 
  /S/  Reno
Fiedler                                                                May 09,
2010
 
Reno Fiedler, Attorney in Fact
 


 
Q Lotus
Inc                                                                                            5/10/2010
 
  /S/  Marckensie
Theresias                                                                
5



--------------------------------------------------------------------------------


Letter Agreement


Reference is hereby made to the “revenue sharing agreement” recited in the
Mineral Rights Agreement dated May 9, 2010 by and between


Mining and Technology LLC
Financial Geographics International Inc
Nurturing Life LLC
DXDomainleasing LLC
Jean Beyer
Rodney Beyer
Shannon Sanfrod
Allan Sanford
hereinafter referred to as “transferor” and Q Lotus, Inc. (“transferee”)
hereinafter referred to as “The Parties.”


The Parties hereby agree that the transferor shall be paid thirty percent (30%)
of the Net Revenue (gross revenue less all related expenses.)


The transferred assets include the following BLM Claims:
 
 
Serial Number
Claim Name
AMC 373 899
CORA 1
AMC 386 008
KEENAN 3
AMC 385 879
KELSO 1
AMC 373 902
KELSO 3





Understood & Agreed To:


Transferor


By:                                                                  /S/  Reno
Fiedler                                             5/17/2010 
Reno Fiedler, Attorney in
Fact                                                                                                    Date




Transferee


By:                                                                  /S/
Marckensie Theresias                                             6/7/2010 
Marckensie
Theresias                                                                    Date
 
 
6


 
 

--------------------------------------------------------------------------------

 


 